430 N.W.2d 542 (1988)
230 Neb. 218
Raymond Lee FOX, Appellant,
v.
Helen Jane FOX, Appellee.
No. 87-901.
Supreme Court of Nebraska.
October 21, 1988.
Rodney J. Palmer, of Palmer & Kozisek, Ainsworth, for appellant.
G.J. Beal, of Gregory J. Beal & Associates, P.C., Ogallala, for appellee.
HASTINGS, C.J., BOSLAUGH, WHITE, CAPORALE, SHANAHAN, and GRANT, JJ., and COLWELL, District Judge, Retired.
PER CURIAM.
The petitioner, Raymond Lee Fox, appeals from the order of the district court placing the care, custody, and control of the children of the parties, Mary Elizabeth Fox, Casey Glen Fox, and Samantha Gaythel Fox, in and with the respondent, Helen Jane Fox. Petitioner also complains about two evidentiary rulings of the trial court. As required in cases of this nature, we have reviewed the record de novo to determine whether the district court abused its discretion. Grindle v. Grindle, 226 Neb. 807, 415 N.W.2d 150 (1987).
We find no abuse of discretion either in the court's order as to custody of the children or in the court's evidentiary rulings. The judgment of the district court is affirmed.
AFFIRMED.